FILED
                             NOT FOR PUBLICATION                            MAR 25 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 MARIO RENE DISCUA-CASTILLO,                     No. 07-74312
 a.k.a. Mario Castillo,
                                                 Agency No. A076-705-532
               Petitioner,

   v.                                            MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Mario Rene Discua-Castillo, a native and citizen of Honduras, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KV/Research
withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review

de novo questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008),

except to the extent that deference is owed to the BIA’s determination of the

governing statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th

Cir. 2004). We review factual findings for substantial evidence. Zehatye v.

Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for

review.

       The record does not compel the conclusion that Discua-Castillo established

extraordinary circumstances excusing the untimely filing of his asylum application.

See 8 C.F.R. § 1208.4(a)(5); Ramadan v. Gonzales, 479 F.3d 646, 650 (9th Cir.

2007) (per curiam). Accordingly, Discua-Castillo’s asylum claim fails. In

addition, we reject Discua-Castillo’s contention that the BIA’s determination

violated due process. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(requiring error for due process violation).

       We reject Discua-Castillo’s claim that he is eligible for withholding of

removal on account of his anti-gang political opinion, or based on his membership

in a particular social group, namely Hondurans actively opposed to gangs. See

Santos-Lemus v. Mukasey, 542 F.3d 738, 745-47 (9th Cir. 2008). In addition,

substantial evidence supports the BIA’s finding that Discua-Castillo failed to


KV/Research                                2                                      07-74312
establish gang members targeted him and his family on account of their familial

relationship. See INS v. Elias-Zacarias, 502 U.S. 478, 482-84 (1992).

       Accordingly, because Discua-Castillo failed to demonstrate that he was

persecuted or that he fears persecution on account of a protected ground, we deny

the petition as to his withholding of removal claim. See Santos-Lemus, 542 F.3d at

748.

       PETITION FOR REVIEW DENIED.




KV/Research                              3                                  07-74312